Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 1 of 16 PageID #: 376




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


UNITED STATES OF AMERICA                                                          PLAINTIFF


vs.                                           CRIMINAL ACTION NO. 3:19-CR-147-CRS


MIGUEL ANGEL PAULET KUPELIAN                                                    DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court for consideration of the Report and Recommendation of the

United States Magistrate Judge (DN 83) (the “Report”) addressing defendant Miguel Angel Paulet

Kupelian’s motions to suppress evidence (DNs 64, 65) and the defendant’s objections thereto (DN

84).

       Kupelian was indicted with co-defendant Nestor Ernesto Quevedo Gomez on charges of

conspiracy to possess with intent to distribute and possession with intent to distribute 500 grams

or more of methamphetamine. Kupelian filed a motion to suppress evidence seized during a search

of a dwelling located at 11004 Harrison Lane in Fairdale, Kentucky (DN 64). He also sought

suppression of statements allegedly made by him at the time of the search and his arrest at that

property (DN 65). The motions were referred to the United States Magistrate Judge for hearing,

if necessary, and for issuance of findings of fact, conclusions of law, and recommendation

concerning the disposition of the motions. The magistrate judge held an evidentiary hearing on

the motion to suppress statements. She decided the motion to suppress seized evidence on the

briefs. She recommended that both motions be denied. The Court has now considered the Report
    Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 2 of 16 PageID #: 377




and the objections thereto and concludes that Kupelian’s motions should be denied for the reasons

that follow.



      1. Motion to Suppress Evidence Seized from 11004 Harrison Lane

         On July 22, 2019, Detective Brian Reccius of the Louisville Metro Police Department

applied for and obtained a search warrant for 11004 Harrison Lane in Louisville, as well as four

particularly described vehicles and the person of Kupelian. DN 68-1. Pursuant to that warrant,

drugs, guns, ammunition, cash, and an iPhone were seized from the dwelling (DN 68-2). Nothing

was seized from the vehicles or Kupelian’s person. Kupelian was present at the property at the

time of the search and was placed under arrest. See Ex. 5 to 5/14/2021 Suppression Hearing

Transcript (DN 79, 85). Kupelian has challenged the sufficiency of the affidavit submitted in

support of the search warrant and seeks suppression of the evidence he asserts was seized pursuant

to a warrant authorized without probable cause.

         The Court has not been given information concerning the basis upon which Kupelian

challenges the search of the property which is described in the warrant as a “stash house.”1 For

purposes of this motion, the parties appear to concede that Kupelian has standing to challenge the

search and the Court will therefore proceed from this premise.




1 The magistrate judge indicates that the property was “Kupelian’s residence” which is apparently true.
The affidavit executed by Special Agent Michael Munson in support of the federal Criminal Complaint
signed and filed on July 30, 2019, eight days after the search, indicates that “[a]ccording [sic] Jefferson
County PVA records, KUPELIAN is a listed owner of the residence having purchased it on or about July
1, 2018.” DN 1, p. 4. The Court finds nothing in the record to suggest that Detective Reccius checked the
PVA records as part of his substantiation of the informant’s tip and this fact is not mentioned in the
affidavit for search warrant or in the FBI 302 which was based upon information provided by Reccius to
Munson contemporaneously with the investigation. Kupelian has not described the property as his
residence. This may amount to a distinction without a difference for standing purposes inasmuch as the
defendant appears to have a legal interest in the property, despite the fact that the facts have not been
developed nor has Kupelian articulated a ground for standing to challenge the search. However, for
accuracy’s sake, we will refrain from referring to the dwelling as Kupelian’s “residence.”

                                                     2
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 3 of 16 PageID #: 378




       The magistrate judge concluded that the search warrant affidavit for 11004 Harrison Lane

was supported by probable cause and that even if probable cause was lacking, the Court should

decline to suppress the evidence as the officers reasonably relied upon what was a facially valid

warrant.

       Kupelian objects to these conclusions. He urges that the affidavit lacks probable cause

because (1) it contains boilerplate language describing the reliability of the unnamed informant;

(2) the informant did not express first-hand knowledge concerning the premises and the criminal

activity purportedly occurring there; and (3) the information from the unnamed informant was not

substantially corroborated by independent police investigation.      DN 84, p. 1.     The Fourth

Amendment to the United States Constitution provides that no warrants shall issue without

probable cause. U.S. Const. amend. IV.

Generally, evidence obtained in violation of the Fourth Amendment cannot be used in criminally
prosecuting the victim of the illegal search and seizure. Illinois v. Krull, 480 U.S. 340, 347, 107
S.Ct. 1160, 94 L.Ed.2d 364 (1987). In 1984, however, the Supreme Court “established a new
objective inquiry limiting suppression to circumstances in which the benefits of police deterrence
outweigh the heavy costs of excluding ‘inherently trustworthy tangible evidence’ from the jury's
consideration.” United States v. Gilbert, 952 F.3d 759, 763 (6th Cir. 2020) (quoting United States
v. Leon, 468 U.S. 897, 907, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984)).

Pursuant to this good faith exception, evidence “obtained in objectively reasonable reliance” on a
“subsequently invalidated search warrant” need not be suppressed where an officer acts in good
faith reliance on the warrant. United States v. Brown, 828 F.3d 375, 385 (6th Cir. 2016) (quoting
Leon, 468 U.S. at 922, 104 S.Ct. 3405).


United States v. Torbert, No. 1:19-cr-31, 2021 WL 779147, *6 (S.D.Ohio Mar. 1, 2021). In

seeking authorization of a search warrant, the applicant must submit an affidavit which provides

facts upon which the reviewing judicial officer may find that there is a “fair probability that

contraband or evidence of a crime will be found in a particular place.” United States v. Brooks,

594 F.3d 488, 492 (6th Cir. 2010)(quoting United States v. Berry, 565 F.3d 332, 338 (6th Cir.



                                                3
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 4 of 16 PageID #: 379




2009)). “[P]robable cause is a ‘practical and common-sensical standard[.]’” Florida v. Harris,

568 U.S. 237, 244, 133 S.Ct. 1050, 185 L.Ed.2d 61 (2013). “It requires only ‘the kind of fair

probability’ on which ‘reasonable and prudent [people,] not legal technicians, act.’” United States

v. Reed, 993 F.3d 441, 447 (6th Cir. 2021)(quoting Florida v Harris, supra., and Illinois v. Gates,

462 U.S. 213, 231, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527(1983)).

        In reviewing the magistrate judge’s probable cause determination, the Court must evaluate

the sufficiency of the affidavit under the “totality of the circumstances, not line-by-line scrutiny,”

United States v Thomas, 605 F.3d 300, 307 (6th Cir. 2010)(citing Gates, 462 U.S. at 239) and limit

the inquiry to the information contained solely within the four corners of the affidavit. Brooks,

594 F.3d at 492.

        The affidavit in support of the search warrant for 11004 Harrison Lane was based upon a

tip received by Detective Brian Reccius of the Louisville Metro Police Department (“LMPD”)

from a confidential informant known to him and surveillance Reccius performed to corroborate

the informant’s information. Detective Reccius, then a 13-year veteran of LMPD and a member

of the FBI’s narcotics task force for five years, was the affiant of the affidavit. The affidavit related

the following information:

          Within the previous forty- eight hours, Detective Reccius had received information from

 a “confidential reliable informant” that a Cuban male transports large quantities of narcotics and

 it is kept at 11004 Harrison Lane in Louisville, Kentucky. (DN 68-1, p. 5). The informant

 wished to remain anonymous for fear of his/her safety but the individual had been deemed reliable

 in the past and had given information that led to “multiple large narcotics seizures, money

 seizures, weapons seizures, and local and federal prosecutions on multiple occasions ” (Id.).

         Acting on this information, Detective Reccius conducted surveillance on the Harrison



                                                   4
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 5 of 16 PageID #: 380




 Lane dwelling. (Id.). At 2:00 PM, he witnessed an individual leave the premises carrying a

 brown and red bag. (Id.). At a later time, he conducted a pedestrian stop of a Cuban male carrying

 what appeared to be the same brown and red bag. (Id.). The bag contained approximately five

 pounds of methamphetamine. (Id.).

         In further support, the affidavit described Detective Reccius’ knowledge from his

 thirteen years of training and experience that narcotics traffickers commonly “use stash houses

 to conduct narcotics trafficking.” (Id.). The affidavit further noted that, in Detective Reccius’

 experience, it is a common practice of drug traffickers to employ a location on a dead-end road,

 like the Harrison Lane house, to stash large supplies of narcotics and cash because it is difficult

 for law enforcement to surveil these properties. (Id.).

       LMPD sought a warrant to search 11004 Harrison Lane, four particularly described

vehicles, and the person of Kupelian. Noting that the warrant affidavit does not mention anything

at all about vehicles or Kupelian, the magistrate judge correctly found that the warrant lacked

probable cause to search them. Nothing was seized from any vehicle or the person on Kupelian.

The magistrate judge correctly concluded that this portion of the warrant clearly separable from

the request to search Harrison Lane, and the infirmity with respect to the search of vehicles or

persons did not require a finding that the warrant was invalid in its entirety, citing United States v.

Castro, 881 F.3d 961, 965-66 (6th Cir. 2018).

       With respect to the sufficiency of the affidavit to search 11004 Harrison Lane, the

magistrate judge noted that, in assessing the veracity, reliability, and basis of knowledge of an

informant, a strong showing of one factor may compensate for a deficiency of another. Illinois v.

Gates, 462 U.S. 213, 233-234 (1983). Further, probable cause is a “’practical, non-technical




                                                  5
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 6 of 16 PageID #: 381




conception’ that deals with the ‘factual and practical considerations of everyday life.’” United

States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005)(quoting Illinois v. Gates, 462 U.S. at 231).

       The magistrate judge found that there was “some detail” of the informant’s prior record of

providing accurate information to the police and quoted the statement that the informant “has been

deemed reliable in the past and given information that has led to multiple large narcotics seizures,

money seizures, weapons seizures, local and federal prosecutions on multiple occasions.” DN 68-

1, p. 5. Kupelian describes this language as “boilerplate.” DN 71, p. 1, DN 84, p. 1. He notes that

because Detective Reccius’ affidavit (1) did not reveal the identity of the informant to the issuing

officer, (2) described the reliability of the informant only in general terms rather than offering a

specific affiliation with the affiant who was vouching for his/her reliability (used “boilerplate”

language), and (3) the informant’s tip did not relate first-hand knowledge or observation of the

alleged contraband at the place to be searched, a more substantial showing of corroboration by

independent police work was required to make a probable cause showing for the issuing judge.

       We conclude, as did the magistrate judge, that the description of this informant as one who

has provided accurate information multiple times leading to large narcotics and weapons seizures

and federal and state prosecutions is something more than mere “boilerplate.” Compare United

States v. Smith, 182 F.3d 473 (6th Cir. 1999)(experienced law enforcement officer attested that “on

at least twenty-six (26) occasions provided information to ATF and the Detroit Police in reference

to narcotics and/or firearms violations. In all instances, the information provided by this source

was investigated and found to be true. This information also led to several felony convictions based

on the seizure of firearms and narcotics.”) and United States v. Weaver, 99 F.3d 1372 (6th Cir.

1996)(where affidavit consisted of preprinted form with “boilerplate” text with little space for

additional information, statement that “there has been a previous occasion, or occasions, on which



                                                 6
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 7 of 16 PageID #: 382




the same informer has given information of violation of law of the state, which information

thereafter was found to have been accurate and reliable” found to be require substantial

corroboration as there was no information that this informant provided reliable information in the

past leading to drug-related arrests or prosecutions).

          The basis of knowledge of this informant’s tip is thin inasmuch as the informant did not

offer first-hand knowledge and the affidavit provides no factual background concerning the

informant’s assertions that “a Cuban male is storing large amounts of methamphetamine, cocaine,

and marijuana, at 11004 Harrison Lane” and that “a large shipment of narcotics were received and

arrived at the Harrison Lane address within the past 48 hours. The shipment came from out of

state and is being stored in the dwelling.” DN 68-1, p. 5. Corroboration was necessary to

substantiate these statements and Detective Reccius did independently investigate to do so,

describing the undertaking in the affidavit.

          Detective Reccius “conducted surveillance in Harrison Lane on 7/22/2019 and at

approximately 1400 witnessed an individual carrying out a brown and red bag. The affiant later

conducted a pedestrian stop of a Cuban male carrying what appeared to be the same brown and

red bag. Inside the bag was a large quantity of methamphetamine. Approximately 5 pounds of

meth was recovered from this individual.” Id.         This appears at first blush to corroborate the

informant’s tip with respect to (1) a Cuban male trafficking in narcotics; (2) a large quantity of

narcotics was presently stored at Harrison Lane; and (3) methamphetamine was being trafficked,

and thus establish a “fair probability that contraband or evidence of a crime will be found in a

particular place,” all that is required for issuance of the search warrant. Illinois v. Gates, 462 U.S.

at 238.




                                                  7
    Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 8 of 16 PageID #: 383




          Kupelian contends, however, that the affidavit fails to establish the requisite nexus between

the evidence sought and the place to be searched. While the Court must look at the totality of the

circumstances and consider the sufficiency of what the affidavit contains, “not on what it lacks, or

what a critic might say should have been added,”2 we must look at what information the affidavit

actually offers to tie the particular brown and red bag of methamphetamine found in the possession

of a “Cuban male” to 11004 Harrison Lane. According to Reccius, the bag was previously seen

in the possession of a person observed leaving 11004 Harrison Lane.

          The magistrate judge found that “while there are questions left unanswered from the

affidavit, the totality of the circumstances from the CI’s tip, the CI’s reliability, Detective Reccius’

corroboration efforts, and Detective Reccius’ knowledge based on training and experience provide

enough to support a finding of probable cause.” DN 83, p. 6. “It is important to bear in mind that

‘[t]here are so many variables in the probable-cause equation that one determination will seldom

be a useful “precedent” for another.’ See Gates, 462 U.S. at 238 n. 11, 103 S.Ct. at 2332 n. 11.

Thus, with only a little effort one may locate cases upholding searches in which the supporting

affidavit's connection of the person suspected of a crime with the evidence sought and the place to

be searched is skeletal.” United States v. Savoca, 761 F.2d 292, 297-98 (6th Cir. 1985). We note

too that “[p]robable cause is not a high bar.” United States v. Torbert, No. 1:19-cr-31, 2021 WL

779147 (S.D.Ohio Mar. 1, 2021). Thus, we do not find error in the magistrate judge’s rejection of

Kupelian’s argument that the issuing judge merely “rubber stamped” the warrant. This affidavit

was not so lacking in indicia of reliability that the issuing judge abandoned his neutral and detached

role in signing the search warrant.




2   United States v. Allen, 211 F.3d 970, 975 (6th Cir. 2000)(en banc).

                                                       8
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 9 of 16 PageID #: 384




       However, even if the information in the affidavit is “too scant to provide probable cause,”

as Kupelian suggests (DN 84, p. 2), this Court concludes, as did the magistrate judge, that under

the authority of United States v. Leon, 468 U.S. 897 (1984), there is no basis to suppress the

evidence. The recent case of United States v. Reed, 993 F.3d 441, 450 (6th Cir. 2021) aptly states

the reasoning underlying the Leon good faith exception to the Exclusionary Rule. We quote at

length from Reed here, as we could not state the rationale for its application any better.

       The Supreme Court's exclusionary rule bars the government from admitting
       incriminating evidence at a defendant's trial if the police violated the Fourth
       Amendment when discovering the evidence. See Mapp v. Ohio, 367 U.S. 643, 654,
       81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961). Yet the exclusionary rule does not reach all
       Fourth Amendment violations no matter the circumstances. See Davis v. United
       States, 564 U.S. 229, 237–38, 131 S.Ct. 2419, 180 L.Ed.2d 285 (2011). Because
       the amendment “contains no provision expressly precluding the use of evidence
       obtained in violation of its commands,” Arizona v. Evans, 514 U.S. 1, 10, 115 S.Ct.
       1185, 131 L.Ed.2d 34 (1995), the Supreme Court has “felt free to adjust the rule's
       scope” by considering whether its benefits outweigh its costs in particular settings,
       Baker, 976 F.3d at 646.

       This case's setting involves a search pursuant to a warrant issued by a state judge.
       When a judge issues a warrant, the judge has made the independent decision that
       probable cause exists for the search. Leon, 468 U.S. at 921, 104 S.Ct. 3405. Because
       most police officers are not lawyers, they may be expected to defer to the judge's
       legal conclusion in that regard. See id. So if it later turns out that probable cause
       did not exist, the judge will typically be the blameworthy party, not the officer who
       relied on the judge's legal mistake. See Davis, 564 U.S. at 239, 131 S.Ct. 2419. Yet
       the exclusionary rule seeks to deter police (not judicial) misconduct. See id. And
       the officer's objective reliance on the judge's probable-cause opinion does not show
       the type of “flagrancy” required for the exclusionary rule's benefits to outweigh its
       costs. Id. at 237–38, 131 S.Ct. 2419 (quoting Leon, 468 U.S. at 911, 104 S.Ct.
       3405). In Leon, therefore, the Court held that the exclusionary rule generally should
       not apply when officers obtain a warrant from a neutral judge. See 468 U.S. at 922–
       23, 104 S.Ct. 3405.

       That said, Leon identified several circumstances in which officers would be
       sufficiently blameworthy to trigger the exclusionary rule despite a judge's warrant
       (such as when the officers lie to obtain it). See United States v. White, 874 F.3d 490,
       496 (6th Cir. 2017). As relevant here, Leon’s good-faith exception to the
       exclusionary rule does not apply if an officer's affidavit in support of the warrant is
       “so lacking in indicia of probable cause as to render official belief in its existence
       entirely unreasonable.” 468 U.S. at 923, 104 S.Ct. 3405 (citation omitted). This

                                                 9
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 10 of 16 PageID #: 385




         type of affidavit—what we have called a “bare-bones affidavit”—shows that the
         officer recklessly relied on the judge's decision that probable cause existed for the
         warrant. White, 874 F.3d at 496.

         Leon’s good-faith exception extends to this case's nexus question. Even if an
         affidavit describing a suspect's drug activity does not establish a probable-cause
         nexus between the place to be searched and the evidence of that activity, the
         affidavit will avoid the bare-bones label so long as it identifies a “minimally
         sufficient” nexus between the two. Carpenter, 360 F.3d at 596; see also, e.g.,
         McCoy, 905 F.3d at 416; Jenkins, 743 F. App'x at 645. What is the difference
         between a proper nexus *451 (sufficient for probable cause) and a minimal one
         (sufficient for Leon)? There obviously “must be daylight” between the two
         standards because Leon’s exception applies only when an affidavit falls short of
         probable cause. White, 874 F.3d at 497; United States v. Washington, 380 F.3d 236,
         241 (6th Cir. 2004). We have described a minimally sufficient nexus as one in
         which there is “some connection, regardless of how remote it may have been—
         some modicum of evidence, however slight—between the criminal activity at issue
         and the place to be searched.” McCoy, 905 F.3d at 416 (quoting White, 874 F.3d at
         497).

United States v. Reed, 993 F.3d 441, 450–51 (6th Cir. 2021).


         We find it appropriate to apply the Leon good faith exception in this case to preserve what

was clearly the officers’ good faith reliance on a facially valid warrant. Detective Reccius received

a tip from a known informant that within the past 48 hours a large shipment of narcotics was

received and was being stored by a Cuban male at 11004 Harrison Lane, a dwelling located on a

dead end road out of which large amounts of methamphetamine, cocaine, and marijuana were

stored and distributed. Detective Reccius sought to corroborate this information by surveilling the

property. He observed an individual leave the dwelling with a distinctive3 “brown and red bag”


3 We use the term “distinctive” only to indicate that Detective Reccius indicated that it appeared to him that the bag
he seized was the same bag that he observed being taken from the dwelling. The fact that the bag’s appearance
and its movements from the dwelling to the point at which it was seized were not described more particularly in the
affidavit is a point of criticism leveled by the defendant. The limited description which allowed Detective Reccius to
identify it is contained in the affidavit, however, and Reccius’ averment that the bag was in the possession of a Cuban
male and contained a large quantity of methamphetamine save the affidavit from the criticism that it is “bare bones.”
A bare-bones affidavit “asserts only the affiant’s belief that probable cause existed. It provides nothing more than a
mere guess that contraband or evidence of a crime would be found, either completely devoid of facts to support the
affiant’s judgment that probable cause exists, or so vague as to be conclusory or meaningless.” Id. (internal quotation
marks and citations omitted).United States v. Hines, 885 F.3d 919, 927 (6th Cir. 2018)(quoting United States v.
White, 874 F.3d 490, 496 (6th Cir. 2017).

                                                          10
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 11 of 16 PageID #: 386




and later conducted a pedestrian stop of a Cuban male with what appeared to be the same brown

and red bag which contained approximately five pounds of methamphetamine. Believing, in his

experience, that the Harrison Lane dwelling was being used as a stash house and having been able

to confirm the tip by observation and later seizure of a distinctive bag containing a large quantity

of methamphetamine that he contends he observed being taken from the dwelling, Detective

Reccius put all of this information into an affidavit for search warrant for 11004 Harrison Lane

and presented it for review by a state court judge just a few hours later. The judge issued the

warrant and LMPD officers executed it shortly thereafter. Detective Reccius was assigned as the

verification officer for the search warrant, pointing out the house then moving aside while the other

officers made entry. DN 79, p. 45. Reccius participated in interviewing the occupants of the house.

Id.

       Assuming without deciding that Detective Reccius’ affidavit fell short of the probable

cause standard, it contained “a minimally sufficient nexus between the illegal activity and the place

to be searched” and we can conclude that the officers’ reliance on the facially valid warrant was

reasonable.   If the reviewing court is “able to identify in the averring officer's affidavit some

connection, regardless of how remote it may have been”—“some modicum of evidence, however

slight”—“between the criminal activity at issue and the place to be searched,” then the affidavit is

not bare bones and official reliance on it is reasonable. United States v. Laughton, 409 F.3d 744,

749–50 (6th Cir. 2005). The United States Court of Appeals for the Sixth Circuit noted in United

States v. White, 874 F.3d 490, 497 (6th Cir. 2017) that

       A bare-bones affidavit should not be confused with one that lacks probable cause.
       An affidavit cannot be labeled “bare bones” simply because it lacks the requisite
       facts and inferences to sustain the magistrate's probable-cause finding; rather, it




                                                 11
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 12 of 16 PageID #: 387




       must be so lacking in indicia of probable cause that, despite a judicial officer having
       issued a warrant, no reasonable officer would rely on it. United States v. Helton,
       314 F.3d 812, 824 (6th Cir. 2003). The distinction is not merely semantical… Only
       when law enforcement officials operate in “ ‘deliberate,’ ‘reckless,’ or ‘grossly
       negligent’ disregard for Fourth Amendment rights” will the “heavy toll” of
       suppression “pay its way.” Davis v. United States, 564 U.S. 229, 237–38, 131 S.Ct.
       2419, 180 L.Ed.2d 285 (2011) (quoting Herring v. United States, 555 U.S. 135,
       144, 129 S.Ct. 695, 172 L.Ed.2d 496 (2009), and Leon, 468 U.S. at 908 n.6, 104
       S.Ct. 3405). Otherwise, “when the police act with an objectively ‘reasonable good-
       faith belief’ that their conduct is lawful,” excluding evidence recovered as a result
       of a technically deficient affidavit serves no useful purpose under the exclusionary
       rule. Id. at 238, 131 S.Ct. 2419 (quoting Leon, 468 U.S. at 909, 919).

United States v. White, 874 F.3d 490, 497 (6th Cir. 2017).


       We find this to be the quintessential case evidencing good faith reliance as the affidavit

contained (1) information concerning a fresh tip from an informant who was known and reliable

but unidentified in the affidavit, (2) corroboration by the affiant of specifics provided in that tip,

(3) seizure of contraband by the affiant during the investigation which had been referenced in the

tip, and (4) an explanation concerning what the affiant learned and observed that prompted his

belief, based upon his knowledge and experience, that probable cause existed for the issuance of

the search warrant. The affiant observed the brown and red bag containing a large quantity of

methamphetamine being taken from the location identified by the CI as a stash house. Under these

facts, and “[a]pplying a ‘practical, common sense manner’ reading of the warrant, [citation

omitted], we are of the opinion that only a police officer with extraordinary legal training would

have detected any deficiencies in that document.” United States v. Van Shutters, 163 F.3d 331,

337 (6th Cir. 1998). See also, United States v. Bethel, 245 F.App’x. 460 (6th Cir. 2007)(collecting

cases); United States v. Reed, 993 F.3d 441 (6th Cir. 2021); United States v. Torbert, No. 1:19-cr-

31, 2021 WL 779147 (S.D.Ohio Mar. 1, 2021).

       For these reasons, the motion to suppress evidence seized from 11004 Harrison Lane will

be denied.
                                                 12
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 13 of 16 PageID #: 388




   2. Motion to Suppress Statements Made by Kupelian

       The magistrate judge held an evidentiary hearing addressed to this motion and a transcript

of the proceedings was prepared. DN 79. Both Detective Reccius and Officer Marbin Batista

Garcia, a Cuban native who assisted as a translator during the interviews of the individuals found

at 11004 Harrison Lane during the search, testified concerning the interview of Kupelian.

       The magistrate judge found that Detective Reccius arrested and detained Kupelian, and

that Officer Garcia translated the Miranda warnings for Kupelian as Detective Reccius read them

to him in English from his warrant card. DN 83, p. 9. After translating the rights into Spanish,

Officer Garcia asked Kupelian if he understood those rights to which Kupelian responded that he

did. Id. After this affirmative response, Detective Reccius proceeded to interview Kupelian, with

Officer Garcia translating. During the interview, Kupelian stated that there were drugs in the back

bedroom of the house but that they were not his. Id. at 11. He declined to identify the owner. Id.

Kupelian admitted that the guns in the home belonged to him. Id.

       In a thorough analysis, the magistrate judge found that despite the lack of a video recording

or waiver form documenting the giving of the Miranda warning, the officers’ consistent testimony

concerning the process by which the warning was offered and acknowledged and the interview

was conducted, Kupelian was properly warned and voluntarily waived his right to remain silent.

The magistrate judge concluded that the process was free from intimidation, coercion, or

deception. The magistrate judge also found that Kupelian’s selective responses to questions

supported the finding that he understood the right to remain silent and the consequences of waiving

such right. Id. at pp. 16-17 citing United States v. Crumpton, 824 F.3d 593, 608 (6th Cir.



                                                13
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 14 of 16 PageID #: 389




2016)(suspect was aware of his rights when he “selectively declined to answer certain questions

regarding the narcotics that were located in the home”).

       Kupelian raises three objections to the magistrate judge’s findings that Kupelian knowingly

and voluntarily waived his Miranda rights.

       First, he urges that the inclusion of Kupelian’s name in the warrant “added to the coercive

environment in which…he was interrogated.” DN 84., p. 3. This argument is without merit as

there was no testimony or evidence offered that Kupelian knew he was named in the search warrant

or that he attached any significance to the search warrant in connection with his Miranda rights.

       Second, he notes that although Officer Garcia read the Miranda rights into the record at

the hearing, his Spanish translation was not provided in the transcript, “so no comparison can be

made.” Id. True enough, however Officer Garcia is a native Spanish-speaker, Cuban-born and

educated, with five years’ experience as an officer with LMPD. He served as a translator

“hundreds of times” during the course of that employment. DN 79, pp. 5-6. He testified that he

could tell whether an interviewee understood what he was saying, and that Kupelian understood

his rights and acknowledged that he understood. There was nothing offered to contradict this

testimony. Based upon this testimony, the Court is unwilling to discredit the recognized ability of

Officer Garcia to accurately translate the Miranda warning.        The Court rejects Kupelian’s

objection on this point.

       Third, Kupelian objects to the magistrate judge’s statement in her Report that “Detective

Reccius’ recollection of the events is largely the same as Officer Garcia’s.” DN 83, p. 10.

Kupelian notes that at the hearing, Officer Garcia recalled the interview lasting a long time while

Detective Reccius testified that it lasted about ten minutes. He notes that Detective Reccius does

not speak Spanish so was not able to relate word-for-word what Kupelian said in the interview.



                                                14
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 15 of 16 PageID #: 390




Kupelian thus challenges the conclusion that his waiver was knowing and voluntary, noting that

there was no recording or written waiver to establish that fact.

       The magistrate judge correctly found that a written waiver or recording, while possibly

helpful, is not required. She concluded that Detective Reccius and Officer Garcia offered similar

testimony concerning their offer of the Miranda warning to Kupelian, his response that he

understood, followed by his voluntary answers to some of the questions posed by Detective

Reccius. She cited to each officer’s testimony in her Report. That Officer Garcia thought that the

interview lasted a long time while Detective Reccius testified that it was brief is of no moment.

There were apparently quite a few individuals interviewed that day and Officer Garcia translated

for most of them. Officer Garcia testified that despite having an incorrect recollection of

Kupelian’s name, he did remember his face and the encounter.

       We do not find that a lack of consistency in minor details calls into question the pertinent

consistent testimony concerning the giving of Miranda rights – a legal requirement which both

officers testified they attended to and provided properly. Further, Kupelian has cited no authority,

and we know of none, that stands for the proposition that the fact that the interviewing officer

requires a translator to communicate with a detainee precludes a finding that a knowing and

voluntary waiver was obtained through translated communication. Again, we note that there is no

evidence contradicting the officers’ testimony concerning the process employed in providing

Kupelian his Miranda warning and his knowing and voluntary waiver of his rights.

       Kupelian’s motion to suppress statements made at the time of his arrest will be denied.



       Motions having been made and for the reasons set forth herein and the Court being

otherwise sufficiently advised,



                                                15
Case 3:19-cr-00147-CRS Document 86 Filed 09/07/21 Page 16 of 16 PageID #: 391




      IT IS HEREBY ORDERED AND ADJUDGED that the Report and Recommendation

of the United States Magistrate Judge (DN 83) is ACCEPTED AND ADOPTED IN ITS

ENTIRETY AS SUPPLEMENTED BY THIS MEMORANDUM OPINION AND ORDER.

      IT IS FURTHER ORDERED that the objections of defendant Miguel Angel Paulet

Kupelian to the magistrate judge’s report (DN 84) are OVERRULED and his motions to suppress

evidence (DNs 64 and 65) are DENIED.



IT IS SO ORDERED.


                    September 3, 2021




                                            16
